Name: 2010/92/CFSP: Council Decision 2010/92/CFSP of 15Ã February 2010 extending restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: cooperation policy;  civil law;  international affairs;  defence;  Africa;  rights and freedoms
 Date Published: 2010-02-16

 16.2.2010 EN Official Journal of the European Union L 41/6 COUNCIL DECISION 2010/92/CFSP of 15 February 2010 extending restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 19 February 2004, the Council adopted Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe (1). (2) Council Common Position 2009/68/CFSP (2), adopted on 26 January 2009, extended Common Position 2004/161/CFSP until 20 February 2010. (3) In view of the situation in Zimbabwe, in particular the lack of progress in the implementation of the Global Political Agreement signed in September 2008, the restrictive measures provided for in Common Position 2004/161/CFSP should be extended for a further period of 12 months. (4) However, there are no longer grounds for keeping certain persons and entities on the list of persons, entities and bodies to which Common Position 2004/161/CFSP applies. The list set out in the Annex to Common Position 2004/161/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The restrictive measures provided for in Common Position 2004/161/CFSP are hereby extended until 20 February 2011. Article 2 The persons and entities mentioned in the Annex to this Decision shall be removed from the list set out in the Annex to Common Position 2004/161/CFSP. Article 3 This Decision shall enter into force on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 15 February 2010. For the Council The President Ã . GABILONDO (1) OJ L 50, 20.2.2004, p. 66. (2) OJ L 23, 27.1.2009, p. 43. ANNEX Persons and entities referred to in Article 2 I. PERSONS no3 Al Shanfari, Thamer Bin no39 Dabengwa, Dumiso no54 Hove, Richard no57 Jangara (a.k.a. Changara), Thomsen no113 Msika, Joseph W. no203 Zvinavashe, Vitalis II. ENTITIES no16 Industrial Development Corporation of Zimbabwe no17 Intermarket Holdings Ltd no22 Oryx Diamonds Ltd (a.k.a. Oryx Natural Resources) no27 Scotfin Ltd no33 ZB Financial Holdings Ltd (a.k.a. Finhold) no34 ZB Holdings Ltd no37 Zimbabwe Iron and Steel Company (a.k.a. Zisco, Ziscosteel) no39 Zimre Holdings Ltd no40 Zimre Reinsurance Company (PVT) Ltd